Citation Nr: 1703716	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-41 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 2, 2009, to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975 and from March 1978 to January 1984, with additional service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to TDIU on an extra-schedular basis prior to February 2, 2009, is discussed in the Remand section and is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the period on appeal, the Veteran's lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis has been manifested by pain, flare-ups, and forward flexion limited to, at worst, 50 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician. 


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a disability rating in excess of 20 percent for a lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated November 2007, January 2008, and April 2012.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, Social Security Administration (SSA) records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2009, August 2010, September 2012, November 2014, and April 2015 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Procedural History

By way of history, service connection for a lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis was granted in a March 2010 rating decision and the RO assigned a 20 percent disability rating, effective March 2, 2009.  The Veteran filed a timely notice of disagreement with the disability rating and the effective date assigned.  In a September 2010 rating decision, the RO granted an earlier effective date for the Veteran's lumbar spine disability, effective February 16, 2007, and assigned separate 20 percent ratings for the Veteran's right and left lower extremity radiculopathy.  The Veteran did not appeal the disability ratings or effective dates for his right and lower extremity radiculopathy, and therefore, those issues are not before the Board.

The Veteran disagreed with the February 16, 2007, effective date and in a September 2016 Statement of the Case, the RO found the Veteran was not entitled to an earlier effective date.  The Veteran did not perfect his appeal to the Board.  However, it appears that while the Veteran's initial claim for an earlier effective date was pending, he also raised a claim for an earlier effective date based on clear and unmistakable error.  In a September 2016 rating decision, the RO found there was no clear and unmistakable error with respect to the February 16, 2007, effective date.  The Veteran has not filed a notice of disagreement with that decision.  Accordingly, the issue of entitlement to an effective date prior to February 16, 2007, is not before the Board.

In September 2014, the Board remanded the Veteran's claim for an increased rating for his service-connected lumbar spine disability to obtain a more recent examination.  The Veteran was afforded a November 2014 examination, outstanding records were obtained and associated with the evidence of record, and his claim was readjudicated in a September 2016 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with its September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

The Veteran sought treatment at the emergency room in July 2007 for continued low back pain for the past three weeks and requested a pain shot.  He reported dull, constant, mild pain, rated as a 3/10, which was exacerbated by movement, walking, and lying with no relief.  On examination, the spine was non-tender, normal on inspection, and the Veteran had painless range of motion.

Treatment records from a private physician, Dr. H. C. dated November 2007 through May 2009 reflect that the Veteran sought regular treatment for his back and was regularly prescribed pain pills and muscle relaxers.  In a March 2009 letter to the Veteran's previous representative, Dr. H. C. stated that the Veteran's low back pain had become progressively worse and that the diagnosis was lumbar disc syndrome with severe spinal degenerative disc disease.  In a May 2009 letter to the Veteran's previous representative, Dr. H. C indicated the Veteran was a candidate for and had been receiving steroid injections in his lumbar spine.  

At a February 2009 VA examination, the Veteran reported daily, chronic pain but denied flare-ups; he indicated he used a cane to walk due to his back pain.  The Veteran reported taking pain medication and receiving multiple epidural steroid injections with only temporary partial relief.  On examination, range of motion testing revealed forward flexion to 40 degrees; backward extension to 20 degrees; and bilateral lateral flexion and rotation all to 25 degrees.  Limitations in motion were due to pain across the mid-lumbar spine and the Veteran reported that forward flexing hurt the most.  There was objective evidence of painful motion without spasm, weakness, or tenderness but no additional loss of range of motion following repetitive use testing.  The Veteran denied incapacitating episodes in the past twelve months.  The examiner diagnosed degenerative disc disease with radiculopathy and also noted that the Veteran carried a diagnosis of rotoscoliosis.

At an August 2009 VA examination, the Veteran reported pain in his central low back, which was worse when he flexed forward.  He denied any bowel problems, but acknowledged wearing Depends due to urinary leakage associated with a service-connected prostate disability.  On examination, the examiner found a scoliotic curve convex, which curved left in the thoracic spine and right in the lumbar spine; there was a rib prominence in the right thoracic area with spasm.  Active range of motion testing revealed forward flexion to 45 degrees; extension to 15 degrees; right and left side bending to 10 degrees each; left rotation to 20 degrees; and right rotation to 25 degrees.  The examiner noted that the Veteran was able to forward flex three times and experienced pain each time and that sidebending demonstrated evidence of "a lot of spasm."  Functional impairment included the inability to bend over and twist.  The Veteran did not describe flare-ups, but did have painful motion and spasm, although no real weakness or tenderness.  The examiner diagnosed chronic lumbar sprain with degenerative disc disease L5-S1 and L4-5, spondylosis and scoliosis and opined that the Veteran was incapacitated daily with his back problems, basing this opinion on the examination as well as the Veteran's statements.  

At an August 2010 VA examination, the Veteran reported no significant change in his back since his last examination and described his pain as a 5/10.  He described chronic stiffness, loss of motion, and loss of endurance of the back; he denied bowel or bladder problems.  The Veteran reported flare-ups with prolonged sitting and lifting and acknowledged some weakness and instability of the back without additional loss of motion of the back with flare-ups; he denied incapacitation in the past twelve months due to his back.  At the examination, the Veteran was walking with a cane and wearing a back brace; his gait was normal.  Spinous process alignment was normal throughout without significant pain; there was mild pain and mild spasm to palpation of the lumbar spine.  Range of motion testing revealed forward flexion to 60 degrees; extension to 5 degrees; lateral flexion to 10 degrees bilaterally; and rotator flexion to 25 degrees bilaterally, with pain at the extreme range of motions in all directions.  There was no additional weakness, fatigability, disc coordination, or additional restricted range of motion or functional impairment following repetitive testing against resistance.

At a September 2012 VA examination, the Veteran reported chronic low back pain, generally worse with flexion, and flare-ups with any exertion.  He reported using a brace and cane regularly due to his back.  The examiner recommended physical therapy for lumbar stabilization and core strengthening.  Range of motion testing revealed forward flexion to 55 degrees, with pain at 30 degrees; extension to 15 degrees, with pain at 10 degrees; bilateral lateral flexion and rotation were all to 10 degrees and all with evidence of painful motion at 10 degrees.  Following repetitive use testing, forward flexion was to 35 degrees; extension was to 10 degrees; and bilateral lateral flexion and rotation were all to 10 degrees.  The examiner described the Veteran's functional loss and impairment as less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no evidence of neurological abnormalities associated with the Veteran's lumbar spine disability other than right lower extremity radiculopathy and there was no evidence of intervertebral disc syndrome.  The Veteran indicated his back limited his ability to walk more than two or three blocks, standing was limited to 30 minutes, and sitting was limited to an hour.

At a November 2014 VA examination, the examiner noted the Veteran's back pain had increased but that there was no change in range of motion.  The Veteran described flare-ups precipitated by exertion and reported functional loss or impairment due to his back as limiting his ability to stand, bend, and lift.  He regularly used a back brace and cane.  Range of motion testing revealed forward flexion to 45 degrees; extension to 30 degrees; and bilateral lateral flexion and rotation all to 10 degrees.  The examiner found that range of motion limited the Veteran's ability to bend and bear weight and that pain caused functional loss; however, there was no evidence of pain with weight-bearing.  The Veteran was able to complete repetitive use testing with no additional loss of function or range of motion after three repetitions.  The Veteran acknowledged moderate flare-ups approximately every other month lasting two weeks.  The examiner was unable to determine without speculating if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or with flare-ups.  There was no evidence of ankylosis or intervertebral disc syndrome with episodes requiring bed rest.  The examiner diagnosed degenerative disc disease of the lumbar spine and determined the Veteran's disability impacted his ability to work because it limited his bending, lifting, standing, and walking.

At an April 2015 VA examination, the Veteran indicated his back was about the same as it was at his last examination.  He reported flare-ups with bending, stooping, twisting, or walking for more than 30 minutes and described functional loss or impairment as the inability to lift, sit, or stand for very long.  The Veteran constantly used a back brace and regularly used a cane.  Range of motion testing revealed forward flexion to 45 degrees; extension to 10 degrees; and bilateral lateral flexion and rotation all to 15 degrees.  The examiner noted that pain on range of motion testing caused functional loss and that the Veteran exhibited pain on all range of motion testing; there was no evidence of pain with weight-bearing.  Repetitive use testing did not additionally limit range of motion or functional impairment.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over time or with flare-ups.  The examiner also found that the Veteran's back disability was manifested by less movement than normal, interference with sitting and standing, and disturbance of locomotion.  Aside from bilateral lower extremity radiculopathy, there were no neurological abnormalities related to the Veteran's lumbar spine disability.  The examiner diagnosed a lumbar strain with degenerative disc disease, spondylosis, and scoliosis and found evidence of intervertebral disc syndrome.

The Veteran has submitted a number of lay statements in support of his claim.  In a November 2007 statement, S. N. reported knowing the Veteran since 1996 and that the Veteran has not worked since then and has had serious back pain, causing him to make frequent visits to the doctor and emergency room.  S. N. indicated that the Veteran appeared to be in constant pain, could not sit or stand for very long without experiencing pain and discomfort and that he needed to walk with a cane daily.  S. N. also stated that the Veteran had difficulty finding positions to sleep in that would allow him to rest well.

In a December 2007 statement, E. K. reported knowing the Veteran since 1997 and indicated the Veteran experienced chronic lumbar pain since that time and has received several injections to his lower back.  E. K. opined that the Veteran was unable to hold a full time job.

In a May 2012 letter, S. L. indicated the Veteran's disability affects him from walking, standing, and driving for a period of time and that the Veteran experienced severe pain and needed to use a cane to walk.  S. L. opined the Veteran was unable to work.

In a November 2014 statement, L. H. reported knowing the Veteran since February 2000 and since then has witnessed the Veteran have difficulties with normal daily routines due to chronic back pain.

In a November 2014 statement, W. C. reported observing the effects of the Veteran's disability on a daily basis since 1998 and that the Veteran has limited mobility due to pain in his lumbar spine and neck.  W. C. stated the Veteran sometimes spent up to two weeks on bed rest due to pain in his back, neck, hands, and feet. 

In a November 2014 statement from J. T., she reported knowing the Veteran since 2005 and witnessing the effects of his disability on a daily basis.  She indicated the Veteran deals with constant pain from his chronic lumbar disease and that mobility is a challenge because of stiffness in his back.  She also indicated she observed the Veteran with several weeks of bed rest during the past two years because of chronic back problems.

Following a thorough review of the evidence, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis is not warranted.  Throughout the period on appeal, the evidence of record does not demonstrate that the Veteran's forward flexion was ever limited to 30 degrees or less or that he has ever had favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula.

The Board recognizes that the Veteran contends he has been diagnosed as having ankylosing spondylosis and that a January 1998 SSA determination lists his primary disability as ankylosing spondylosis.  The Veteran has continuously submitted the same letter from SSA indicating that he is disabled due to ankylosing spondylosis.  It appears the SSA got this information from a diagnosis rendered by a private physician in 1997.  Although VA mental health treatment records dated December 2009 through June 2010 list ankylosing spondylosis as a diagnosis, and it appears to have been self-reported by the Veteran.  However, there is no objective medical evidence of this condition whatsoever during the period of the appeal and the only evidence of this diagnosis is based off of a 1997 medical report and the SSA's recognition of that medical report.  An August 2008 VA rheumatology note reflects ankylosing spondylitis was diagnosed by a private physician in 1997 with no follow-up treatment from that physician.  The Veteran denied seeing a rheumatologist since then and presented at the August 2008 rheumatology appointment for evaluation of ankylosing spondylitis.  The Veteran described inflammatory arthropathy and the rheumatologist ordered magnetic resonance imaging (MRI) of the lumbar spine and pelvis to determine the diagnosis, noting that the Veteran's pain could also be caused by severe degenerative joint disease.  An August 2008 pelvic MRI revealed no evidence of ankylosing spondylitis but did demonstrate degenerative disc disease at the L4-5 and L5-S1 levels.  Absent objective medical evidence of ankylosis during the period of the claim, a disability rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  

Moreover, there is no evidence that the Veteran's lumbar spine disability has been manifested by incapacitating episodes for a minimum of four weeks with bed rest prescribed by a physician, such that a rating in excess of 20 percent would be warranted.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  The Board recognizes that the April 2015 VA examiner found intervertebral disc syndrome and acknowledges that lay statements submitted on the Veteran's behalf indicate that people have observed the Veteran on bed rest for weeks at a time.  However, in order to obtain a rating under the Incapacitating Episodes Rating Formula, VA regulation requires that bed rest be prescribed by a physician, and there is no evidence of record demonstrating this.  Id. at Note (1).

As previously noted, service connection is already in effect for right and left lower extremity radiculopathy.  While the evidence reflects the Veteran experiences urinary incontinence, this is due to his service-connected prostatitis, for which he is being compensated, and the medical evidence does not reflect that the Veteran experiences any additional bladder or bowel problems due to his lumbar spine disability.  There is also no evidence of record that the Veteran has any additional neurological impairments due to his service-connected lumbar spine disability which would warrant a separate rating.  §38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In reaching its decision, the Board has considered whether manifestations of the Veteran's lumbar spine disability have resulted in a level of functional loss greater than that already contemplated by the 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also Deluca v. Brown, 8 Vet. App. 202, 202-06 (1995) (holding that evaluation of musculoskeletal disabilities rated on the basis of limitation of motion requires consideration of functional loss due to pain).  Although the Veteran has reported painful motion, and examiners have witnessed painful motion on examination, there is no objective medical evidence that range of motion has been further limited due to pain, fatigue, weakness, lack of endurance, or incoordination such that ratings in excess of those assigned would be warranted.  See id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  The Board cannot speculate as to any additional functional impairment and there must be a basis in fact for an assigned rating.  See 38 C.F.R. § 3.102 (2016); see also Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  Based on the foregoing, the Board finds that a higher disability rating based on additional functional impairment is not warranted.

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court).  In reaching its decision, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.

The Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged."  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine than in the knee.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disorder as there can be in a knee disorder.  Second, the Board notes that in this case although range of motion testing, as recorded in the various examination reports, does not specify whether the examination was done with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight-bearing as the Veteran must support the weight of his body while undergoing such testing.  

Although it may possible to test passive motion without weight-bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veteran's body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has considered the Veteran's lay statements with regard to his claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, lay statements submitted by friends are competent evidence to the extent that these people have witnessed the Veteran experience pain and difficulty functioning.  However, the Veteran's statements and statements from other lay persons are not competent evidence to identify a specific level of disability to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

The Board has contemplated whether assigning staged ratings would be appropriate but for the reasons discussed above has determined that the criteria for a rating in excess of 20 percent have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether the Veteran's lumbar spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the Rating Schedule for each disability.  See 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's service-connected lumbar spine disability with neurological manifestations of bilateral lower extremity radiculopathy are contemplated by the schedular criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  Moreover, as discussed above, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  See 38 C.F.R. § 4.40, 4.45, 4.59 (2016); Mitchell v Shinseki, 25 Vet. App. 32, 37 (2011).  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

While the Veteran's honorable service to his country is recognized and appreciated, and the Board is sympathetic to the Veteran's circumstances, the Board is nonetheless bound by the regulations of the Department, instruction of the Secretary, and the precedent opinions of the General Counsel, see 38 U.S.C.A. § 7104(c) (West 2014), as well as the laws of the United States and the precedent decisions of courts of superior jurisdiction, and is unable to provide a legal remedy.  

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, a disability rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER

A disability rating in excess of 20 percent for a lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis is denied.


REMAND

Although the Board regrets further delay, the issue of entitlement to a TDIU prior to February 2, 2009, must be remanded for further development.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Given that that evidence reflects the Veteran has experienced occupational impairment, at least in part due to his service-connected lumbar spine disability, prior to February 2, 2009, and given that the Board is precluded from awarding extra-schedular TDIU in the first instance, the Board finds a remand is required to refer the Veteran's claim to VA's Director of Compensation Services for consideration of TDIU on an extra-schedular basis prior to February 2, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the Director of Compensation Services for consideration of entitlement to TDIU prior to February 2, 2009, on an extra-schedular basis as outlined in 38 C.F.R. § 4.16(b).

2.  Then, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


